Citation Nr: 0201338	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  02-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The appellant served on active military duty from July 1966 
to December 1968.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an 
August 2001 rating decision of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Buffalo, New York 
(hereinafter RO).


FINDING OF FACT

The appellant has no service-connected disabilities upon 
which a claim of entitlement to a total disability evaluation 
based upon individual unemployability may be considered.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based upon individual unemployability as a result of service-
connected disorders have not been met and the claim is denied 
as a matter of law.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that no further development is in 
order.  The veteran has been informed of the evidence 
necessary to substantiate his claim of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability by the December 2001 statement of the case, 
and has been provided an opportunity to submit such evidence.  
The veteran has not indicated that there are additional 
pertinent records which are not already in the claims file.  
Hence, the Board finds that no further action is in order.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)); 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 
2001) (to be codified in pertinent part at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  The 
provisions of 38 C.F.R. § 4.16(a), establish, in pertinent 
part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  Id.  In this case, service connection is 
not in effect for any disability.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Without service connection having been 
granted for any disability, the threshold requirements of the 
pertinent governing criteria for a total disability 
evaluation based on individual unemployability cannot be 
satisfied.  Therefore, the Board concludes that the claim of 
entitlement to a total disability evaluation based on 
individual unemployability must be denied by operation of 
law.  Id.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied as a matter of law.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

